DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues that Atwater teaches away from having the substrates be empty between the transmitter and the edges by indicating that extensive additional electronic components are required. The argument is not persuasive because Atwater teaches the additional electronic components (119, Fig. 4a) positioned below the antenna element (114, Fig. 4a). Atwater does not actually explicitly teach any additional electronic components positioned between the antenna elements and the third and fourth edges of the substrate. Rather, it is clear from Atwater (Figs. 3-4) that the substrate may provide a layer for the additional electronic components.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended independent claims 1, 10 and 19 with the limitation, “the second end of the first antenna element being in direct physical contact with the second end of the second antenna element.” 
For the claimed embodiment of the invention, as depicted in Figs. 3A-3B, the specification does not explicitly teach that the first antenna element 181 is in direct physical contact with the second antenna element as claimed. Rather, in paragraphs [0039], the specification only teaches, “each substrate can include a coupled dipole including two antenna element 181, 182, which can also be referred to as dipoles or dipole elements. This antenna device can be referred to as a tightly coupled dipole array.”  The term “tightly coupled” does not require nor imply that the first and second antenna element 181, 182 are in direct physical contact with each other. Furthermore, it cannot be determined from the figures alone that the first and second antenna elements are in physical contact with each other.
The specification does explicitly teach the first antenna element and the second antenna element of a different embodiment (as depicted in Figs. 2A-2C) are in direct physical contact with each other (see paragraph [0031]). However, the embodiment of Figs. 2A-2C is different 
Claims 2-9, 11-18 and 20 depend upon claims 1, 10 and 19, respectively, and therefore inherit the deficiencies of the base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-5, 7-11, 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al. (US 2016/0380580 A1) in view of Palmer et al. (US 6,480,157 B1)
As to claim 1, Atwater teaches an antenna device, comprising:
a plurality of substrates (112, Fig. 3-4, 292, Fig. 10) arranged in an array (100, Fig. 3 and 290, Fig. 10) and connected to each other such that they are foldable with respect to one another (Fig. 10),
each substrate of the plurality of substrates comprising a coupled dipole including a first antenna element and a second antenna element electrically connected to the first antenna element (“power generation tiles 112… include… a power transmitter… some power transmitters 114 include one or more transmission antennas, which may be of any suitable design, including, among others, dipole, helical and patch,” [0061], and a dipole by definition includes a first antenna element and a second antenna element electrically connected to the first antenna element),

each substrate of the plurality of substrates having a thickness of at least 0.5 mm (“the compactible structures of a satellite module have a tile/panel thickness of 1 cm,” [0088]),
each substrate (292, Fig. 10) of the plurality of substrates having a first edge, a second edge opposite from the first edge, a third edge between the first edge and the second edge, and a fourth edge opposite from the third edge (i.e. substrates 292 have four edges).
Atwater does not explicitly teach:
on each substrate, the first antenna element comprising a first end extending in a first direction towards the first edge of the substrate and comprising a second end opposite from the first end of the first antenna element and extending in a second direction, opposite from the first direction, towards the second antenna element,
on each substrate, the second antenna element comprising a first end extending in the second direction towards the second edge of the substrate and comprising a second end opposite from the first end of the second antenna element and extending in the first direction towards the first antenna element, 
on each substrate, the second end of the first antenna element being in direct physical contact with the second end of the second antenna element, and
on each substrate, the upper surface of the surface being empty from the first antenna element to the third edge, the upper surface of the substrate being empty from the first antenna element to the fourth edge, the upper surface of the substrate being empty from the second 
Palmer teaches a foldable antenna array, wherein:
on each substrate, the first antenna element (110C, Fig. 5) comprising a first end extending in a first direction towards the first edge of the substrate and comprising a second end opposite from the first end of the first antenna element and extending in a second direction, opposite from the first direction, towards the second antenna element (112C, Fig. 5),
on each substrate, the second antenna element (112C, Fig. 5) comprising a first end extending in the second direction towards the second edge of the substrate and comprising a second end opposite from the first end of the second antenna element and extending in the first direction towards the first antenna element, 
on each substrate, the second end of the first antenna element being in direct physical contact with the second end of the second antenna element (through 116C, Fig. 5), and
on each substrate, the upper surface of the surface being empty from the first antenna element to the third edge, the upper surface of the substrate being empty from the first antenna element to the fourth edge, the upper surface of the substrate being empty from the second antenna element to the third edge, and the upper surface of the substrate being empty from the second antenna element to the fourth edge (as seen in Annotated Fig. 5 below).

    PNG
    media_image1.png
    462
    799
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the antenna device of Atwater as claimed, as taught by Palmer. In particular, Atwater teaches each substrate may comprise a dipole (see paragraph [0061]), and it is well known in the art that a dipole antenna, by definition, comprises a first antenna element and a second antenna element extending in the opposite direction from the first antenna element. One of ordinary skill in the art would have been motivated to make the modification such that the first antenna element extending to the first edge of the substrate, and the second antenna element extending to the second edge of the substrate, such that the length of the first and second antenna elements are maximized relative to the substrate, such that the size of each substrate is minimized, and the size of the antenna device may be reduced. Furthermore, one of ordinary skill in the art would have been motivated to have the space between the first and second antenna elements and the third and fourth edges empty, as taught by Palmer, in order to minimize the size of the substrate.
As to claim 2, Atwater teaches the predetermined folded shape being a Miura-Ori structure (“Miura-ori,” [0084]).
As to claim 4, Atwater teaches a framework (111, Fig. 3) to which the plurality of substrates (112, Fig. 3) is attached (“a space structure comprised of one or more interconnected structural elements 111 having one or more power generation tiles 112 collocated thereon,” [0060] or, alternatively, “in one embodiment the hinged elements are interconnected by carbon fiber rods or other suitable support structure,” [0085])
As to claim 5, Atwater teaches the framework being an actuating framework comprising at least one motor, such that the framework is configured to move the plurality of substrates such that the antenna device changes from an unfolded state to a folded state comprising the predetermined folded shape (“Embodiments of compactable structure include motorized interconnections and resilient members such as spring or tension arms that are bent or under compression, among others. Such compactable structures may also incorporate packaging techniques such as one or a combination of z-folding, wrapping, rolling, fan-folding, double z-folding, Miura-ori, slip folding and symmetric wrapping may be used, among others,” [0081]).
As to claim 7, Atwater teaches the plurality of substrates being configured to be foldable such that an angle between adjacent substrates of the plurality of substrates is alterable over a full range of from 0° (collapsed configuration of Figs. 10-11) to 180° (deployed configuration of Fig. 3)
As to claim 8, Atwater teaches a framework (111, Fig. 3) to which the plurality of substrates is attached (“a space structure comprised of one or more interconnected structural elements 111 having one or more power generation tiles 112 collocated thereon,” [0060] or, 
the framework being an actuating framework comprising at least one motor, such that the framework is configured to move the plurality of substrates such that the antenna device changes from an unfolded state to a folded state comprising the predetermined folded shape (“Embodiments of compactable structure include motorized interconnections and resilient members such as spring or tension arms that are bent or under compression, among others. Such compactable structures may also incorporate packaging techniques such as one or a combination of z-folding, wrapping, rolling, fan-folding, double z-folding, Miura-ori, slip folding and symmetric wrapping may be used, among others,” [0081]).
As to claim 9, Atwater teaches each substrate of the plurality of substrates having a thickness of at least 2 mm (“the compactible structures of a satellite module have a tile/panel thickness of 1 cm,” [0088]).
As to claim 10, Atwater teaches an antenna device, comprising:
a plurality of substrates (112, Fig. 3-4a and 292, Fig. 10) arranged in an array (100, Fig. 3 and 290, Fig. 10) and connected to each other by respective bendable hinges, such that they are foldable with respect to one another (“The plurality of power generation tiles 292 in this embodiment are hinged together and tessellated into a Miura-ori folding pattern,” [0084])
each substrate of the plurality of substrates comprising disposed on an upper surface thereof a coupled dipole including a first antenna element and a second antenna element electrically connected to the first antenna element (“some power transmitters 114 include one or more transmission antennas, which may be of any suitable design, including, among others, 
the plurality of substrates being configured to be foldable into a predetermined folded shape (Fig. 10, para. [0084]-[0085]), 
each substrate of the plurality of substrates having a thickness of at least 0.5 mm (“the compactible structures of a satellite module have a tile/panel thickness of 1 cm,” [0088]),
each substrate (292, Fig. 10) of the plurality of substrates having a first edge, a second edge opposite from the first edge, a third edge between the first edge and the second edge, and a fourth edge opposite from the third edge (i.e. substrate 292 has four edges).
Atwater does not explicitly teach on each substrate, the first antenna element extending to the first edge of the substrate, and the second antenna element extending to the second edge of the substrate.
Atwater does not explicitly teach:
on each substrate, the first antenna element comprising a first end extending in a first direction towards the first edge of the substrate and comprising a second end opposite from the first end of the first antenna element and extending in a second direction, opposite from the first direction, towards the second antenna element,
on each substrate, the second antenna element comprising a first end extending in the second direction towards the second edge of the substrate and comprising a second end opposite from the first end of the second antenna element and extending in the first direction towards the first antenna element, 
on each substrate, the second end of the first antenna element being in direct physical contact with the second end of the second antenna element, and

Palmer teaches a foldable antenna array, wherein:
on each substrate, the first antenna element (110C, Fig. 5) comprising a first end extending in a first direction towards the first edge of the substrate and comprising a second end opposite from the first end of the first antenna element and extending in a second direction, opposite from the first direction, towards the second antenna element (112C, Fig. 5),
on each substrate, the second antenna element (112C, Fig. 5) comprising a first end extending in the second direction towards the second edge of the substrate and comprising a second end opposite from the first end of the second antenna element and extending in the first direction towards the first antenna element, 
on each substrate, the second end of the first antenna element being in direct physical contact with the second end of the second antenna element (through 116C, Fig. 5), and
on each substrate, the upper surface of the surface being empty from the first antenna element to the third edge, the upper surface of the substrate being empty from the first antenna element to the fourth edge, the upper surface of the substrate being empty from the second antenna element to the third edge, and the upper surface of the substrate being empty from the second antenna element to the fourth edge (as seen in Annotated Fig. 5 above).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Atwater as claimed, as taught by Palmer. In particular, Atwater teaches each substrate 
As to claim 11, Atwater teaches the predetermined folded shape being a Miura-Ori structure (“Miura-ori,” [0084]).
As to claim 13, Atwater teaches  a framework (111, Fig. 3) to which the plurality of substrates (112, Fig. 3) is attached (“a space structure comprised of one or more interconnected structural elements 111 having one or more power generation tiles 112 collocated thereon,” [0060] or, alternatively, “in one embodiment the hinged elements are interconnected by carbon fiber rods or other suitable support structure,” [0085]).
As to claim 14, Atwater teaches the framework being an actuating framework comprising at least one motor, such that the framework is configured to move the plurality of substrates such that the antenna device changes from an unfolded state to a folded state comprising the predetermined folded shape (“Embodiments of compactable structure include motorized interconnections and resilient members such as spring or tension arms that are bent or under compression, among others. Such compactable structures may also incorporate packaging 
As to claim 16, Atwater teaches the plurality of substrates being configured to be foldable such that an angle between adjacent substrates of the plurality of substrates is alterable over a full range of from 0° (collapsed configuration of Figs. 10-11) to 180° (deployed configuration of Fig. 3)
As to claim 17, Atwater teaches a framework (111, Fig. 3) to which the plurality of substrates (112, Fig. 3) is attached (“a space structure comprised of one or more interconnected structural elements 111 having one or more power generation tiles 112 collocated thereon,” [0060] or, alternatively, “in one embodiment the hinged elements are interconnected by carbon fiber rods or other suitable support structure,” [0085])
the framework being an actuating framework comprising at least one motor, such that the framework is configured to move the plurality of substrates such that the antenna device changes from an unfolded state to a folded state comprising the predetermined folded shape (“Embodiments of compactable structure include motorized interconnections and resilient members such as spring or tension arms that are bent or under compression, among others. Such compactable structures may also incorporate packaging techniques such as one or a combination of z-folding, wrapping, rolling, fan-folding, double z-folding, Miura-ori, slip folding and symmetric wrapping may be used, among others,” [0081]).
As to claim 18, Atwater teaches each substrate of the plurality of substrates having a thickness of at least 2 mm (“the compactible structures of a satellite module have a tile/panel thickness of 1 cm,” [0088]).

Claims 3, 6, 12, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al. (US 2016/0380580 A1) in view of Palmer et al. (US 6,480,157 B1), further in view of Jeon et al. (US 2018/0278200 A1).
As to claim 3, Atwater in view of Palmer does not explicitly teach each substrate of the plurality of substrates comprising paper, cardboard, plastic, or FR4.  Atwater does teach layer 115 of the tile 112 is “control electronics” comprising integrated circuit 119 and conductive interconnections 120, and one of ordinary skill in the art would recognize that a circuit board (i.e. FR4) would be utilized for the control electronics layer 115 of the power generation tile, as is the standard practice in the art.
Jeon teaches each substrate of the plurality of substrates comprising paper, cardboard, plastic, or FR4 (“carbon fiber reinforced polymer substrate,” [0173]). 
It would have been obvious to one of ordinary skill in the art to modify the device of Atwater in view of Palmer such that each substrate of the plurality of substrates comprising paper, cardboard, plastic, or FR4. One of ordinary skill in the art would have been motivated to make the modification to provide a thin, strong, and lightweight dielectric substrate for each power generation tile, as is known in the art.
As to claim 6,  Atwater in view of Palmer does not teach the antenna device being configured such that, when the plurality of substrates are folded in the predetermined folded shape, an angle between each substrate of the plurality of substrates and each adjacent substrate of the plurality of substrates is 45°.
Jeon teaches an antenna device configured  such that, when the plurality of substrates are folded in the predetermined folded shape, an angle between each substrate of the plurality of 
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Atwater in view of Palmer such that an angle between each substrate of the plurality of substrates and each adjacent substrate of the plurality of substrates is 45°, as taught by Jeon. One of ordinary skill in the art would have been motivated to make the modification because it would allow the device to be folded more compactly (para. [0108]).
As to claim 12, Atwater in view of Palmer does not explicitly teach each substrate of the plurality of substrates comprising paper, cardboard, plastic, or FR4.  Atwater does teach layer 115 of the tile 112 is “control electronics” comprising integrated circuit 119 and conductive interconnections 120, and one of ordinary skill in the art would recognize that a circuit board (i.e. FR4) would be utilized for the control electronics layer 115 of the power generation tile, as is the standard practice in the art.
Jeon teaches each substrate of the plurality of substrates comprising paper, cardboard, plastic, or FR4 (“carbon fiber reinforced polymer substrate,” [0173]). 
It would have been obvious to one of ordinary skill in the art to modify the device of Atwater in view of Palmer such that each substrate of the plurality of substrates comprising paper, cardboard, plastic, or FR4. One of ordinary skill in the art would have been motivated to make the modification to provide a thin, strong, and lightweight dielectric substrate for each power generation tile, as is known in the art.
As to claim 15, Atwater in view of Palmer does not teach the antenna device being configured such that, when the plurality of substrates are folded in the predetermined folded 
Jeon teaches an antenna device configured  such that, when the plurality of substrates are folded in the predetermined folded shape, an angle between each substrate of the plurality of substrates and each adjacent substrate of the plurality of substrates is 45° (Fig. 8, [0109], Fig. 37).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Atwater in view of Palmer such that an angle between each substrate of the plurality of substrates and each adjacent substrate of the plurality of substrates is 45°, as taught by Jeon. One of ordinary skill in the art would have been motivated to make the modification because it would allow the device to be folded more compactly (para. [0108]).
As to claim 19, Atwater teaches an antenna device, comprising:
a plurality of substrates (112, Fig. 4a, 292, Fig. 10) arranged in an array (100, Fig. 3 and 290, Fig. 10) and connected to each other such that they are foldable with respect to one another (Fig. 10, [0084]-[0085]); and
a framework (“carbon fiber rods or other suitable support structure,” [0085]) to which the plurality of substrates is attached,
each substrate of the plurality of substrates comprising disposed on an upper surface thereof a coupled dipole including a first antenna element and a second antenna element electrically connected to the first antenna element (“some power transmitters 114 include one or more transmission antennas, which may be of any suitable design, including, among others, dipole, helical and patch,” [0061] and a dipole by definition includes a first antenna element and a second antenna element electrically connected to the first antenna element),

each substrate of the plurality of substrates having a thickness of at least 0.5 mm (“the compactible structures of a satellite module have a tile/panel thickness of 1 cm,” [0088]),
each substrate (292, Fig. 10) of the plurality of substrates having a first edge, a second edge opposite from the first edge, a third edge between the first edge and the second edge, and a fourth edge opposite from the third edge,
the framework being an actuating framework comprising at least one motor, such that the framework is configured to move the plurality of substrates such that the antenna device changes from an unfolded state to a folded state comprising the predetermined folded shape (“Embodiments of compactable structure include motorized interconnections and resilient members such as spring or tension arms that are bent or under compression, among others. Such compactable structures may also incorporate packaging techniques such as one or a combination of z-folding, wrapping, rolling, fan-folding, double z-folding, Miura-ori, slip folding and symmetric wrapping may be used, among others,” [0081]).,
the plurality of substrates being configured to be foldable such that an angle between adjacent substrates of the plurality of substrates is alterable over a full range of from 0° (collapsed configuration, Fig. 10-11) to 180° (deployed configuration, Figs. 3 and 10).
Atwater does not explicitly teach:
on each substrate, the first antenna element comprising a first end extending in a first direction towards the first edge of the substrate and comprising a second end opposite from the 
on each substrate, the second antenna element comprising a first end extending in the second direction towards the second edge of the substrate and comprising a second end opposite from the first end of the second antenna element and extending in the first direction towards the first antenna element, 
on each substrate, the second end of the first antenna element being in direct physical contact with the second end of the second antenna element, and
on each substrate, the upper surface of the surface being empty from the first antenna element to the third edge, the upper surface of the substrate being empty from the first antenna element to the fourth edge, the upper surface of the substrate being empty from the second antenna element to the third edge, and the upper surface of the substrate being empty from the second antenna element to the fourth edge.
Palmer teaches a foldable antenna array, wherein:
on each substrate, the first antenna element (110C, Fig. 5) comprising a first end extending in a first direction towards the first edge of the substrate and comprising a second end opposite from the first end of the first antenna element and extending in a second direction, opposite from the first direction, towards the second antenna element (112C, Fig. 5),
on each substrate, the second antenna element (112C, Fig. 5) comprising a first end extending in the second direction towards the second edge of the substrate and comprising a second end opposite from the first end of the second antenna element and extending in the first direction towards the first antenna element, 

on each substrate, the upper surface of the surface being empty from the first antenna element to the third edge, the upper surface of the substrate being empty from the first antenna element to the fourth edge, the upper surface of the substrate being empty from the second antenna element to the third edge, and the upper surface of the substrate being empty from the second antenna element to the fourth edge (as seen in Annotated Fig. 5 above).
It would have been obvious to one of ordinary skill in the art to modify the antenna device of Atwater as claimed, as taught by Palmer. In particular, Atwater teaches each substrate may comprise a dipole (see paragraph [0061]), and it is well known in the art that a dipole antenna, by definition, comprises a first antenna element and a second antenna element extending in the opposite direction from the first antenna element. One of ordinary skill in the art would have been motivated to make the modification such that the first antenna element extending to the first edge of the substrate, and the second antenna element extending to the second edge of the substrate, such that the length of the first and second antenna elements are maximized relative to the substrate, such that the size of each substrate is minimized, and the size of the antenna device may be reduced. Furthermore, one of ordinary skill in the art would have been motivated to have the space between the first and second antenna elements and the third and fourth edges empty, as taught by Palmer, in order to minimize the size of the substrate.

Atwater in view of Palmer does not teach:
each substrate of the plurality of substrates comprising paper, cardboard, plastic, or FR4,

Jeon teaches each substrate of the plurality of substrates comprising paper, cardboard, plastic, or FR4 (“carbon fiber reinforced polymer substrate,” [0173]), and 
the antenna device configured  such that, when the plurality of substrates are folded in the predetermined folded shape, an angle between each substrate of the plurality of substrates and each adjacent substrate of the plurality of substrates is 45° (Fig. 8, [0109], Fig. 37).
It would have been obvious to one of ordinary skill in the art to modify the device of Atwater in view of Palmer such that each substrate of the plurality of substrates comprising paper, cardboard, plastic, or FR4. One of ordinary skill in the art would have been motivated to make the modification to provide a thin, strong, and lightweight dielectric substrate for each power generation tile, as is known in the art.
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the antenna device of Atwater in view of Palmer such that an angle between each substrate of the plurality of substrates and each adjacent substrate of the plurality of substrates is 45°, as taught by Jeon. One of ordinary skill in the art would have been motivated to make the modification because it would allow the device to be folded more compactly (para. [0108]).
As to claim 20, Atwater teaches the predetermined folded shape being a Miura-Ori structure (“Miura-ori,” [0084]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/Examiner, Art Unit 2845